DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 & 10 are amended. Claims 1-18 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Berner (WO 2018/015038 A1, as cited in the IDS mailed on 10/21/2020) in view of Jeon (KR 20180010576 A, as cited in the IDS mailed on 07/07/2022).
Regarding claims 1-2, Berner teaches a battery module comprising:				a plurality of battery units (BZ1-BZ12) connected in series, wherein each of the plurality of battery units is a single battery cell (Fig. 1; [0033]-[0034]);					at least two electrode output connecting pieces (7.1 and 7.13) each disposed at an output end of the battery module (Fig. 1);									a plurality of bridging busbars (7.2-7.6 and 7.8-7.11), each busbar connecting two battery units spaced by one or more other battery units among the plurality of battery units (Fig. 1; [0039]); and								 				an adjacent busbar (7.7) connecting two adjacent battery units among the plurality of battery units (Fig. 1; [0039]),											wherein an electrical connection path is formed in the battery module by the at the least two electrode output connecting pieces, the bridging busbars and the adjacent busbar (Fig. 1; [0033]-[0034]);												wherein the bridging busbar connects the plurality of battery units in series and in parallel ([0035]).											However, Berner is silent as to each of the plurality of bridging busbars being provided with a protective sleeve made of an insulating material to prevent the plurality of bridging busbars from contacting corresponding battery units bridged by the plurality of bridging busbars.		Jeon teaches a battery module comprising a plurality of battery units (50) and bridging busbars (200) for electrically connecting the plurality of battery units, wherein the bridging busbars are provided with a protective sleeve (C) made of an insulating material to prevent the bridging busbars from contacting bridged battery units (Figs. 2-3; [0041]-[0042]).				It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to provide a protective sleeve made of an insulating material on Berner’s bridging busbars in order to prevent electrical contact between bridging busbars and bridged battery units thereby improving the safety of the battery module. 				
Regarding claim 3, Berner as modified by Jeon teaches the battery module of claim 1. Berner further teaches wherein each of the plurality of battery units is a battery group formed by connecting a plurality of battery cells in parallel (Fig. 2; [0018]-[0019]).
Regarding claim 4, Berner as modified by Jeon teaches the battery module of claim 1. Berner further teaches wherein two battery units of the plurality of battery units that are spaced by one battery unit located therebetween are connected through one of the plurality of bridging busbars (Fig. 1).
Regarding claim 6, Berner as modified by Jeon teaches the battery module of claim 1. Berner further teaches wherein two battery units of the plurality of battery units that are spaced by even numbered battery units located therebetween can be connected through one of the plurality of bridging busbars ([0013]). In particular, Berner teaches the plurality of bridging busbars allowing for at least one pole of an adjacent battery unit to be skipped ([0013]) which reads on the presently claimed limitation for every even number greater than at least one.
Regarding claim 7, Berner as modified by Jeon teaches the battery module of claim 1. Berner further teaches wherein the plurality of bridging busbars has a same shape (Fig. 1).
Regarding claim 8, Berner as modified by Jeon teaches the battery module of claim 1. Berner further teaches wherein the at least two electrode output connecting pieces are disposed on a same side of the battery module (Fig. 1).
Regarding claim 9, Berner as modified by Jeon teaches the battery module of claim 1. Berner further teaches wherein the at least two electrode output connecting pieces (7.1 and 7.13) each extend from the battery module in a same direction (see annotated fig. 1 below which illustrates the extension directions of the two electrode output connecting pieces towards the left near an end face 5).				
    PNG
    media_image1.png
    514
    657
    media_image1.png
    Greyscale

Regarding claims 10-13 & 15-18, Berner as modified by Jeon teaches the battery module according to claims 1-4 & 5-9, as shown above. However, as instant claimed, the battery pack according to claims 10-13 & 15-18 is merely entirely comprised of the battery module recited in respective claims 1-4 & 6-9. Thus, in the absence of any structurally distinguishing features for the presently claimed battery pack, the battery module of modified Berner is found to read on the battery pack of instant claims 10-13 & 15-18.
Regarding claims 5 & 14, Berner as modified by Jeon teaches the battery module and battery pack of respective claims 1 and 10 but is silent as to wherein two battery units of the plurality of battery units spaced by odd numbered battery units located therebetween are connected through each of the plurality of bridging busbars. 						However, when the plurality of busbars each skip over two adjacent battery units, as described in part in [0013] of Berner (i.e “at least one”), the resulting configuration leads to one similarly exemplified by fig. 4 of the present invention. It is noted that the configuration shown in fig. 4 of the present invention merely corresponds to same one as Berner in which the plurality of busbars skip over two adjacent battery units while still preserving the two electrode output connecting pieces (2, 2) and the adjacent busbar (3). Therefore, the presently claimed configuration is found to be an obvious matter of design choice barring any evidence of criticality or unexpected results.

Claims 1-2, 4, 7-11, 13 & 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Angerbauer (DE 102009000675 A1, as cited in the IDS mailed on 03/30/2020) in view of Jeon (KR 20180010576 A, as cited in the IDS mailed on 07/07/2022).
Regarding claims 1-2, Angerbauer teaches a battery module comprising:				a plurality of battery units (5.1-5.11) connected in series, wherein each of the plurality of battery units is a single battery cell (Fig. 3);								at least two electrode output connecting pieces (14) each disposed at an output end of the battery module (Fig. 3);										a plurality of bridging busbars (13), each busbar connecting two battery units spaced by one or more other battery units among the plurality of battery units (Fig. 3); and 				an adjacent busbar (14) connecting two adjacent battery units (5.10 and 5.11) among the plurality of battery units (Fig. 3),									wherein an electrical connection path is formed in the battery module by the at the least two electrode output connecting pieces, the bridging busbars and the adjacent busbar (Fig. 3);		wherein the bridging busbar connect the plurality of battery units in series and in parallel (Fig. 1).												Angerbauer is silent as to each of the plurality of bridging busbars being provided with a protective sleeve made of an insulating material to prevent the plurality of bridging busbars from contacting corresponding battery units bridged by the plurality of bridging busbars.			However, Angenbauer is silent as to each of the plurality of bridging busbars being provided with a protective sleeve made of an insulating material to prevent the plurality of bridging busbars from contacting corresponding battery units bridged by the plurality of bridging busbars.													Jeon teaches a battery module comprising a plurality of battery units (50) and bridging busbars (200) for electrically connecting the plurality of battery units, wherein the bridging busbars are provided with a protective sleeve (C) made of an insulating material to prevent the bridging busbars from contacting bridged battery units (Figs. 2-3; [0041]-[0042]).				It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to provide a protective sleeve made of an insulating material on Berner’s bridging busbars in order to prevent electrical contact between bridging busbars and bridged battery units thereby improving the safety of the battery module.
Regarding claim 4, Angerbauer as modified by Jeon teaches the battery module of claim 1. Angenbauer further teaches wherein two battery units of the plurality of battery units that are spaced by one battery unit located therebetween are connected through one of the plurality of bridging busbars (Fig. 1).
Regarding claim 7, Angerbauer as modified by Jeon teaches the battery module of claim 1. Angenbauer further teaches wherein the plurality of bridging busbars has a same shape (Fig. 3).
Regarding claim 8, Angerbauer as modified by Jeon teaches the battery module of claim 1. Angenbauer further teaches wherein the at least two electrode output connecting pieces are disposed on a same side of the battery module (Fig. 3).
Regarding claim 9, Angerbauer as modified by Jeon teaches the battery module of claim 1. Angenbauer further teaches wherein the at least two electrode output connecting pieces each extend from the battery module in a same direction (Fig. 3).		
Regarding claims 10-11, 13 & 16-18, Angerbauer as modified by Jeon teaches the battery module according to claims 1-2, 4 & 7-9, as shown above. However, the claimed battery pack according to claims 10-11, 13 & 16-18 is merely entirely comprised of the battery modules recited in respective claims 1-2, 4 & 7-9 as instantly claimed. Thus, in the absence of any structurally distinguishing features for the presently claimed battery pack, the battery module of modified Angerbauer is found to read on the battery pack of claims 10-11, 13 & 16-18.

Response to Arguments
Applicant’s arguments, see pages 2-4 of Remarks, filed 07/07/2022, with respect to the rejection(s) of claim(s) 1-18 and 1-2, 4, 7-11, 13 & 16-18 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Berner and Jeon with respect to claims 1-18 and in view of Angerbauer and Jeon with respect to claims 1-2, 4, 7-11, 13 & 16-18.												Thus, in view of the foregoing, claims 1-18 stand rejected.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727